19-12447-smb         Doc 42       Filed 01/27/20 Entered 01/27/20 10:21:54               Main Document
                                               Pg 1 of 1




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- x
In re                                                      :
                                                           :
BRONX MIRACLE GOSPEL                                       :    Chapter 11
TABERNACLE WORD OF FAITH                                   :
MINISTRIES, INC.,                                          :
                                  Debtor,                 :     Case No. 19-12447 (SMB)
                                                           :
-------------------------------------------------------- x

                  NOTICE OF APPOINTMENT OF CHAPTER 11 TRUSTEE

To:     Deborah J. Piazza
        Tarter Krinsky & Drogin
        1350 Broadway
        New York, NY 10018

        Pursuant to the order of this Court entered on January 8, 2020 directing the United States

Trustee to appoint a Chapter 11 trustee in the above-captioned case, the United States Trustee

hereby appoints Deborah J. Piazza to serve as the Chapter 11 trustee (“Trustee”).

        The Chapter 11 trustee bond is initially set at $10,000. The bond may require adjustment

as the Trustee collects and liquidates assets of the estate, and the Trustee is directed to inform the

Office of the United States Trustee when changes to the bond amount are required or made.

        This appointment is made this 27th day of January, 2020.

Dated: New York, New York
       January 27, 2020                                        WILLIAM K. HARRINGTON
                                                               UNITED STATES TRUSTEE

                                                     By:        /s/ Andrew D. Velez-Rivera
                                                               Trial Attorney
                                                               201 Varick Street, Suite 1006
                                                               New York, New York 10014
                                                               Tel. (212) 510-0500; Fax (212) 225-6688
